PER CURIAM.
This matter has been considered on petition for writ of habeas corpus.
Petitioner is no stranger to this Court. Prior to the present application, we decided his petition for writ of certiorari, Dolphus v. State, 237 So.2d 751, and his petition for writ of mandamus, case number 40,247, both of which raise many of the same allegations and arguments as now presented.
In the petition now before us, petitioner submits twenty allegations which are contended to be “constitutional claims, in violation of the United States Constitution, and the Constitution of the State of Florida.” Upon examination of the total record, including those portions that are resultant of petitioner’s earlier appearances before the Court, it is clear that each and every allegation presented is without merit. Therefore, the writ of habeas corpus is denied.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and BOYD, JJ., concur.